— In an action to recover damages for personal injuries, the defendant Bognar appeals from an order of the Supreme Court, Rockland County (Meehan, J.), dated August 31, 1987, which denied his motion for leave to renew a prior motion by the plaintiff for leave to enter a default judgment against him.
Ordered that the order is affirmed, with costs.
On the record before us, the defendant Bognar’s motion for leave to renew was properly denied. Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.